Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 1 of 55 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

DALANEA TAYLOR; TAMMY
HEILMAN; DARLENE DEEGAN;
and ROBERT A. JONES III,

      Plaintiffs,                                       8:21-cv-00555
                                              Case No. ______________________

v.

CHRIS NOCCO, in his official
capacity as Pasco County Sheriff,

      Defendant.


     PLAINTIFFS’ COMPLAINT FOR DAMAGES, DECLARATORY
                   AND INJUNCTIVE RELIEF

                                    INTRODUCTION

      1.     The Pasco County Sheriff’s Office punishes people for crimes they

have not yet committed and may never commit. It first predicts that certain people

may commit future crimes, and then it harasses these people—and their relatives and

friends—with relentless visits to their homes at all hours of the day, with

unwarranted stops and seizures, and with repeated citations for petty code violations.

In the words of a former Pasco deputy, the policy is meant to “[m]ake their lives




                                          1
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 2 of 55 PageID 2




miserable until they move or sue.”1 Here, four Pasco County residents sue under

the First, Fourth, and Fourteenth Amendments to the United States Constitution.

       2.     The Pasco County Sheriff’s Office, hereinafter the “PCSO,” has

adopted an official policy and widespread custom of harassing individuals and their

families because it thinks they are likely to commit unspecified future crimes. The

PCSO refers to this policy and custom as its “Intelligence-Led Policing Program,”

and for ease of reference this Complaint refers to this policy and custom simply as

“the Program.” Under the Program, the PCSO uses questionable criteria (such as

whether one is a bystander in other people’s police reports) to compile a list of

individuals who, it believes, are likely to commit crimes in the future. The PCSO

then subjects these individuals—referred to in the Complaint as Targeted Persons—

as well as their families to “relentless pursuit, arrest, and prosecution” to, in the

words of Sheriff Chris Nocco, “take them out.”

       3.     PCSO deputies repeatedly make unannounced visits to the homes of

Targeted Persons—who are often minors—during which deputies demand entry to

the home or information about a Targeted Person’s comings and goings. While there,

PCSO deputies also gather additional information about a Targeted Person’s familial

and social networks so that PCSO deputies can identify, catalog, track, and visit


   1
     Kathleen McGrory and Neil Bedi, Targeted: Pasco’s sheriff created a futuristic program to
stop crime before it happens, Tampa Bay Times (Sept. 3, 2020), https://projects.tampabay.com/
projects/2020/investigations/police-pasco-sheriff-targeted/intelligence-led-policing/.

                                              2
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 3 of 55 PageID 3




those individuals as well. PCSO deputies routinely threaten friends and family

members who allegedly do not cooperate with deputies enforcing the Program. And

during visits to listed individuals’ or their families’ homes, deputies initiate

pretextual code enforcement actions—actions which have no connection to the

original purpose of the visit. PCSO routinely ignores requests that these visits stop.

Likewise, PCSO deputies typically do not leave when residents ask them to do so.

Instead, when individuals object to the unwanted visits, PCSO deputies subdue,

arrest, and sometimes imprison Targeted Persons or their family and friends.

      4.     But the U.S. Constitution guarantees the right to be secure in one’s

home and to be free from arbitrary and suspicionless police tactics. The government

cannot punish you—or your friends or your family—for crimes you haven’t

committed. The PCSO’s official policy and widespread custom of predictive

policing therefore violates the First, Fourth, and Fourteenth Amendments to the U.S.

Constitution.

                             JURISDICTION AND VENUE

      5.     Plaintiffs Dalanea Taylor, Tammy Heilman, Darlene Deegan, and

Robert A. Jones III (“Plaintiffs”) bring this civil rights lawsuit pursuant to 42 U.S.C.

§ 1983 for violations of the First, Fourth, and Fourteenth Amendments to the U.S.

Constitution stemming from Defendant’s authorization and implementation of the

PCSO’s Intelligence-Led Policing Program.


                                           3
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 4 of 55 PageID 4




        6.    Plaintiffs seek declaratory and injunctive relief against Defendant to bar

further implementation of the Program insofar as the Program involves strategies

and policies that violate the First, Fourth, and Fourteenth Amendments to the U.S.

Constitution.

        7.      Plaintiffs seek compensatory and nominal damages from Defendant

for the harms caused by Defendant as a direct and proximate result of Defendant’s

authorization and implementation of the Program.

        8.    This Court has jurisdiction under 28 U.S.C. §§ 1331, 1343, 2201, and

2202.

        9.    Venue is proper in this Court under 28 U.S.C. § 1391.

                                         PARTIES



        10.   Plaintiff Dalanea Taylor (“Dalanea”) resides in Pasco County, Florida.

        11.   Dalanea hung out with a bad crowd in her mid-to-late teens, and she

got into trouble and was arrested and charged as an adult for multiple property

crimes, the worst of which were a series of auto thefts in 2014. Dalanea was never

suspected of, arrested for, or charged with any violent criminal offenses.

        12.   Dalanea has paid her debt to society. She was incarcerated for about

two years, from age 15 to 17. When she got out from prison, she cleaned up her act.




                                           4
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 5 of 55 PageID 5




      13.    Dalanea is now a working mother of two, and she has stayed out of

trouble since she was released from prison in March 2017.

      14.    Dalanea was identified by the PCSO as a Targeted Person anyway.

      15.    Because Dalanea was listed by the PCSO as a Targeted Person, PCSO

deputies continued to track her even after she was released from prison and severed

ties with her old acquaintances.

      16.    As part of the implementation of the Program, PCSO deputies began

making routine visits to Dalanea’s residences shortly after her release from prison in

March 2017. These visits continued for over three years, with the most recent

occurring in September 2020, just before the Tampa Bay Times published its

investigation of the Program.

      17.    PCSO deputies made unannounced checks on Dalanea on a regular

basis, sometimes as often as every other day.

      18.    PCSO’s suspicionless, warrantless visits to Dalanea’s residences could

occur at any time of the day or night.

      19.    On one occasion, for example, deputies appeared at 6:30 in the morning

and began banging on the door and demanding to speak to Dalanea.

      20.    Dalanea asked PCSO deputies to cease these warrantless, suspicionless

visits to her residence, but deputies responded that they could not stop making these

visits because they were required under the Program.


                                          5
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 6 of 55 PageID 6




      21.    During these visits, PCSO deputies would frequently ask Dalanea’s

roommates for permission to come inside to search the property or otherwise locate

Dalanea.

      22.    PCSO deputies also demanded that Dalanea and her friends answer

probing personal questions about Dalanea’s social circles and her relationship status.

      23.    As was the case with others on the PCSO’s various “lists,” PCSO

deputies got aggressive when Dalanea or her roommates would decline to cooperate

with their inquiries or requests to access the property.

      24.    During one suspicionless visit to Dalanea’s residence, Delanea’s

previous landlord (and friend) was threatened with petty code violations—for trash

in her yard—because deputies perceived that she was not providing the deputies with

sufficient information regarding Dalanea’s whereabouts.

      25.    PCSO’s suspicionless, warrantless visits to Dalanea’s residences

persisted for years, even though she has been out of prison and stayed out of trouble

during that time.

      26.    During one visit, during the early morning hours of New Year’s Day, a

family friend implored PCSO deputies to cease their constant harassment. But PCSO

deputies told her that they were following protocol and would continue to monitor

Dalanea for at least a “couple of years” more.




                                           6
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 7 of 55 PageID 7




      27.    Plaintiff Tammy Heilman (“Tammy”) resides in Pasco County, Florida.

      28.    Tammy’s then-minor son was identified under the Program as a

Targeted Person around 2015, when the son was fifteen years old.

      29.    Because of Tammy’s son’s status as a Targeted Person, PCSO made

repeated visits to her property. These visits continued for five years, up until the

publication of a Tampa Bay Times article describing the Program in September 2020.

      30.    The frequency of these visits fluctuated over time. On some occasions,

PCSO deputies would visit Tammy’s property multiple times per week or even

multiple times per day.

      31.    Tammy told PCSO deputies the visits constituted harassment and asked

them to stop, but deputies refused to stop the visits. At one point, a deputy responded

that they could not stop the visits because they were required by the Sheriff.

      32.    During these visits, PCSO deputies would sometimes walk around the

side of the house, where they would attempt to look through the fence into the

backyard.

      33.    On one occasion during a nighttime visit, PCSO deputies walked into

the flower bed next to the house, knocked on the window with a flashlight, and

shined a light into the home.




                                          7
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 8 of 55 PageID 8




      34.     PCSO deputies would also sometimes demand entry into the home, and

they would demand information from Tammy and from other residents on the

whereabouts of Tammy’s son during visits to the home.

      35.     In one instance in September 2016, during an encounter in which a

PCSO deputy was asking Tammy about her son, Tammy stated that she refused to

speak with a deputy without an attorney present and left her residence in her car.

      36.     Although both Tammy and her daughter were wearing a seatbelt, PCSO

deputies pulled her over for alleged seatbelt violations and attempted to forcibly

remove her from the car. Tammy was scared and refused to get out, calling 911

instead.

      37.     PCSO deputies forcibly removed Tammy from the car and arrested her.

On the way to jail, the arresting PCSO deputy explained PCSO policy: “[T]he

direction we receive from our sheriff’s office, from the top down, is to go out there

and for every single violation that person commits, to come down and enforce it

upon them.”

      38.     Accordingly, PCSO’s formal policy required deputies to visit Tammy’s

property and search for potential violations, even though she (and not her son) owned

it, and regardless of whether Tammy’s son had done anything wrong or was even

suspected of doing anything wrong.




                                         8
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 9 of 55 PageID 9




      39.    In order to avoid prosecution and the risk of additional time in jail,

Tammy pled guilty in March 2018 to the offenses of misdemeanor battery,

obstructing or resisting an officer without violence, and giving false information to

law enforcement.

      40.    Subsequently, in September 2018, during another visit to Tammy’s

property conducted as part of the Program, PCSO officials arrested Tammy for

opening her front screen door into a PCSO deputy in the process of consenting to a

search.

      41.    Because she was on probation stemming from the prior arrest, Tammy

spent 76 days in jail. She accepted a plea deal to avoid additional jail time, and now

she is a convicted felon.

      42.    Tammy’s arrest and prosecution would not have occurred but for

PCSO’s enforcement of the Program and its perception that Tammy was not

cooperating with the Program.

      43.    PCSO deputies have also used code enforcement against Tammy to

punish her for her perceived lack of cooperation with the Program. The most recent

of Tammy’s code enforcement citations was assessed in October 2017.

      44.    PCSO deputies ticketed Tammy for having missing mailbox numbers

and having a cinderblock in her front yard.




                                          9
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 10 of 55 PageID 10




      45.    PCSO deputies also fined her $2,500 for having chickens in her

backyard.

      46.    These code enforcement citations would not have been issued but for

PCSO’s enforcement of the Program and its perception that Tammy was not

cooperating with the Program.

      47.    As recently as 2020, PCSO deputies arrested Tammy’s younger son and

brought him to a juvenile correctional facility.

      48.    Tammy’s younger son was under the age of 18 at the time of this arrest.

      49.    When Tammy went to pick up her younger son from the facility, she

was informed by officers at the facility that he should not have been arrested.

      50.    On information and belief, PCSO deputies arrested Tammy’s minor son

in order to retaliate against Tammy and her family for their perceived lack of

compliance with PCSO’s Program.



      51.    Plaintiff Darlene Deegan (“Dolly”) resides in Pasco County, Florida.

      52.    Dolly’s late son, Tyler, developed an opiod addiction after receiving

pain medication following a severe accident.

      53.    To fund his addiction, Tyler committed non-violent crimes in Pasco

County, a pattern of behavior that caused the PCSO to list him as a Targeted Person.




                                          10
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 11 of 55 PageID 11




       54.   PCSO deputies would regularly visit Dolly’s residence in order to

harass her about her son’s whereabouts, even though she frequently told them,

truthfully, that she did not know where he was and that she would call police if she

did.

       55.   On some occasions, PCSO deputies visited Dolly’s residence every day

for consecutive days.

       56.   PCSO’s visits to Dolly’s residence began in 2016 and continued for

over three years, up until her son’s death in December 2019.

       57.   PCSO’s tactics when searching for Tyler were often harassing and

disruptive. In one instance, PCSO deputies scaled a privacy fence to gain access to

Dolly’s property. And in another, PCSO deputies assembled outside the residence

and, using a bullhorn, demanded that Tyler—who was not there—come outside.

       58.   Dolly asked PCSO deputies to cease these warrantless, suspicionless

visits to her residence, but deputies responded that they could not stop making these

visits because the visits were required under the Program.

       59.   To punish Dolly for her failure to consent to warrantless searches,

PCSO deputies threatened to take her to jail.

       60.   If curious neighbors engaged with PCSO deputies on the scene, the

deputies would insist that anyone who saw Tyler at or near Dolly’s house should call

police immediately.


                                         11
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 12 of 55 PageID 12




      61.     PCSO officials falsely accused Dolly of lying to protect her son.

      62.     As retribution for Dolly’s perceived failure to cooperate with the

Program, Dolly was cited for trivial code violations. Specifically, Dolly was fined

$3,000 for missing house numbers, tall grass and having construction materials on

her property while putting up a fence. The most recent of these code enforcement

citations was assessed in October 2019. These code enforcement citations would not

have been issued but for PCSO’s perception that Dolly was not cooperating with the

Program.

      63.     In another instance, PCSO deputies raided a house that Dolly owned

and was renting to her son, whom she believed was trying to break himself of his

drug habit.

      64.     The raid resulted in the arrest of her son and the impoundment of the

family dog.

      65.     When PCSO deputies finished the raid, they left the front door ajar. The

house was promptly robbed of its contents, which included Dolly’s own personal

property.



      66.     Plaintiff Robert A. Jones III (“Robert”) resides in Pasco County,

Florida.




                                          12
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 13 of 55 PageID 13




      67.    Robert’s son, Robert Jones IV (“Robert Jr.”), was identified as a

Targeted Person by the PCSO after Robert and his family moved to Pasco County

in 2015.

      68.    One day not long after the family arrived in Pasco County, PCSO

deputies enforcing the Program visited Robert at his home.

      69.    During this initial visit, Robert allowed deputies into the home thinking

that they simply wanted to speak with his son.

      70.    The deputies then searched his son’s room and seized several empty

sandwich bags.

      71.    The deputies subsequently arrested Robert’s son, claiming that the

sandwich bags had tested positive for trace amounts of marijuana.

      72.    When he realized that PCSO was using entry into the home to search

for evidence of crimes, Robert declined to allow deputies into the home on future

visits or to further cooperate with the Program.

      73.    PCSO deputies nevertheless repeatedly visited Robert’s home, often

multiple times a day or even in the middle of the night.

      74.    These visits occurred multiple times every week.

      75.    Most days, PCSO deputies would also park across the road from

Robert’s house and would approach anyone they saw leaving or entering the house.




                                         13
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 14 of 55 PageID 14




      76.    Robert asked PCSO deputies to cease these warrantless, suspicionless

visits to his residence, but deputies responded that they could not stop making these

visits because the visits were required under the Program.

      77.    PCSO deputies would sometimes visit the home when Robert was at

work, and they would demand that his young daughters provide entry into the home.

      78.    Robert on some occasions came home from work to find as many as

eighteen PCSO deputies outside his home, banging on the windows and yelling at

his young daughters while they were hiding inside under the bed.

      79.    Because PCSO deputies perceived that Robert was not cooperating

with the Program, deputies repeatedly cited Robert for property code violations—

including citations for overly long grass, for missing numbers on the mailbox, and

for having a trailer on the property.

      80.    The PCSO failed to notify Robert that he had been issued these property

code citations.

      81.     Then, when Robert failed to appear for hearings of which he had no

notice, the PCSO obtained arrest warrants.

      82.    PCSO deputies arrested Robert under these bogus failure-to-appear

warrants on three occasions—first in October 2015, again in January 2016, and

finally in April 2016.




                                         14
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 15 of 55 PageID 15




      83.    On another occasion, in December 2015, deputies looked through the

windows of the house as part of a regular visit to the residence and saw an employee

of Robert’s business inside the house smoking a cigarette.

      84.    When Robert refused to allow the deputies into the home, the deputies

arrested him on charges of contributing to the “delinquency of a minor” and

“resisting an officer.”

      85.    A PCSO deputy subsequently explained that they arrested Robert

because, “we couldn’t get the kids, so we arrested the dad.”

      86.    Those charges were ultimately dropped after state prosecutors

examined the facts and found no basis to proceed.

      87.    In March 2016, again because PCSO perceived that Robert was not

cooperating with the Program, PCSO obtained a warrant to search the home.

      88.    On information and belief, the warrant was obtained under false

pretenses.

      89.    The PCSO executed the warrant and seized significant amounts of

personal property from the home, including laptops, tablets, and phones belonging

to Robert and his four children.

      90.    Following the March 2016 search, again because PCSO perceived that

Robert was not cooperating with the Program, Robert was charged with possession




                                        15
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 16 of 55 PageID 16




of marijuana and with child neglect. Both of these charges were ultimately dropped

after state prosecutors examined the facts and found no basis to proceed.

      91.    In all, PCSO arrested Robert on five occasions between October 2015

and April 2016, all because PCSO deputies perceived that Robert was not

cooperating with the Program. None of these arrests resulted in any conviction for

any crime.

      92.    Because of the persistent harassment from the PCSO, Robert and his

family moved away from Pasco County in April 2016.

      93.    To avoid further harassment from the PCSO, Robert moved his family

away from Pasco County in the middle of the night into a hotel.

      94.    But for the PCSO’s harassment as part of the Program, Robert and his

family would not have left Pasco County.

      95.    The PCSO’s harassment continued even after Robert and his family left

Pasco County. The state continued to pursue its retaliatory charges for marijuana

possession and child neglect until April 2017, at which point prosecutors asked the

court to enter a judgment of nolle prosequi on the ground that “the facts and

circumstances revealed to date do not warrant prosecution.”

      96.    Meanwhile, in retaliation for Robert’s perceived lack of cooperation

with the Program, PCSO continued to retain property seized from Robert’s family




                                        16
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 17 of 55 PageID 17




until June 2017—at which point Robert obtained a court order directing the

property’s return.

      97.    Robert has since moved back to Pasco County, and Robert lives in

Pasco County today. As a result, Robert is continually at risk that he could once

again be subjected to the Program.

      98.    On information and belief, PCSO does not currently know that Robert

has returned to Pasco County, and PCSO may resume its harassment as soon as

PCSO learns that Robert has returned.



      99.    Chris Nocco (“Sheriff Nocco”) is the acting Sheriff of Pasco County.

He has held that position since his appointment by then-Governor Scott in 2011.

      100. Sheriff Nocco is sued in his official capacity as Sheriff of Pasco County.

      101. Under the Florida Constitution, Sheriff Nocco holds his office as an

officer of the local county government.

      102. In his capacity as Sheriff of Pasco County, Sheriff Nocco is the chief

law enforcement officer of Pasco County and the head of the PCSO.

      103. Sheriff Nocco developed the Program pursuant to his authority as a

local county officer, without any oversight or supervision from the State of Florida.




                                          17
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 18 of 55 PageID 18




      104. The PCSO is funded out of the Pasco County budget, and Pasco County

bears financial responsibility for judgments entered against the Sheriff of Pasco

County in his official capacity.

      105. In his capacity as Sheriff of Pasco County, Sheriff Nocco has final

authority over PCSO policies, practices, administration, and enforcement.

      106. Likewise, in his capacity as Sheriff of Pasco County, Sheriff Nocco has

final authority over, and is currently tasked with designing, establishing, and

overseeing, the policies, practices, administration, and enforcement of the Program.

      107. The Program did not exist prior to Sheriff Nocco’s appointment in

2011. Following Sheriff Nocco’s appointment in 2011, in his capacity as Sheriff of

Pasco County, Sheriff Nocco spearheaded the PCSO’s adoption of the Program.

      108. Sheriff Nocco is the architect and supervisor of the Program. In his

capacity as Sheriff of Pasco County, Sheriff Nocco prepared the PCSO’s

Intelligence-Led Policing Manual (“ILP Manual”). The ILP Manual sets forth the

policies, practices, administration, and enforcement guidelines for the Program.

      109. The ILP Manual contains a foreword section personally authored and

signed by Sheriff Nocco. In the foreword, Sheriff Nocco advises that the PCSO will

revise and modify the Program as needed. In his capacity as Sheriff of Pasco County,

Sheriff Nocco (or his successor) is the PCSO official who will determine when and




                                        18
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 19 of 55 PageID 19




how to adjust the policies, practices, administration, and enforcement of the Program

in the future.

      110. The PCSO has also released a document touting the PCSO’s

innovations. The document is extensively devoted to explaining the history and

operational parameters of the Program and celebrating its purported benefits. Sheriff

Nocco authored and signed the opening note in that document as well, advising that

the goal of the document is to educate readers about “the evolution of policing and

how [PCSO’s] Intelligence-Led Policing philosophy has adapted [PCSO’s]

approach from being reactive to proactive.”

       111. As alleged in this Complaint, the description of the Program in the ILP

Manual is also supplemented by widespread customs and unwritten policies of the

PCSO. In his capacity as Sheriff of Pasco County, Sheriff Nocco formulates,

develops, implements, and enforces these widespread customs and unwritten

policies.

       112. Sheriff Nocco is chief supervisor and manager of the PCSO. As such,

Sheriff Nocco’s (or his successor’s) desired policies, procedures, and customs act as

occupational requirements for all PCSO deputies in the field.




                                         19
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 20 of 55 PageID 20




                             FACTUAL ALLEGATIONS



      113.   The Program, as devised, designed, established, and overseen by

Sheriff Nocco, is the official policy and widespread custom of the PCSO.

      114. The Program purports to “emphasize[] analysis and intelligence . . . to

focus law enforcement on problem people, problem places, and problem groups.” In

plain terms, the PCSO uses an algorithm to identify people who are supposedly more

likely to commit unspecified future crimes.

      115. Once the PCSO determines which people, places, and groups to focus

on, the Program calls for the strategic allocation of disproportionate resources to

allow “for an enhanced focus” on those people, places, and groups.

      116. Thus, the official policy and widespread custom of the PCSO is to use

the Program to determine the “problem people, problem places, and problem

groups” on which it should disproportionately focus its resources.

      117. After the Program was featured in a September 2020 article in the

Tampa Bay Times, the PCSO issued a statement responding that it “will not back

down nor apologize for keeping our community and children safe.”




      118. Implementation of the Program requires PCSO officials to maintain and

act upon information about Pasco residents whom the PCSO predicts are more likely


                                        20
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 21 of 55 PageID 21




to commit crimes. To that end, the Program identifies individuals as Targeted

Persons.

       119. The PCSO identifies several categories of Targeted Persons, including,

among others, “Prolific Offenders,” “Juvenile Prolific Offenders,” and “Top 5”

targets.

       120. The PCSO defines “Prolific Offenders” as individuals “who ha[ve]

evidenced through numerous arrests separated by time that he or she has not learned

from their interactions with the criminal justice system,” who are “not likely to

reform,” and whom the PCSO presumes to have “taken to a career of crime.”

       121. The PCSO’s list of Targeted Persons also includes juveniles who are,

in its view, “most at-risk to fall into a life of crime” or “at-risk of developing into

prolific offenders.”

       122. The PCSO identifies Targeted Persons using a criminal-history

“algorithm.” This algorithm is actually nothing more than a human-calculated

scoring system that involves adding up points assigned for various factors.

       123. The PCSO’s algorithm considers information regarding past criminal

histories. The algorithm awards points for arrests, as well as for past crimes that a

potential Targeted Person was suspected of having committed but for which he or

she was never charged.




                                          21
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 22 of 55 PageID 22




      124. In order to identify Targeted Persons, the PCSO also takes into account

information provided by the Pasco County public school system and the Florida

Department of Children and Families—including information about school

performance, family background, and socio-economic status.

      125. An individual need not have been convicted of an offense for that

offense to factor into a person’s identification as a Targeted Person.

      126. Even if an individual maintains a clean record for years, an individual

can remain on the list based on years-old arrests or other incidents.

      127. The PCSO’s algorithm also awards points for having “other

involvement” in an offense, which the PCSO defines as appearing in criminal reports

(even if not charged or suspected of the crime) or for being suspected to be an “active

gang member.”

      128. The PCSO considers being a witness, victim, or a reporting party to be

“Other Involvement” that can be applied to obtain a score enhancement.

      129. The PCSO does not describe what it means to be an “active gang

member” for purposes of score enhancement, and, on information and belief, the

PCSO erroneously identifies people as “gang members” who are not actually

associated with any criminal gang.

      130. The PCSO’s algorithm places “more emphasis . . . on how often an

individual re-offends and less [emphasis] on how many charges for which an


                                          22
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 23 of 55 PageID 23




individual has been arrested.” As a result, an individual who commits (or is

suspected of committing) several small crimes in a short period of time is more likely

to be identified as a Targeted Person than an individual who has spent a lifetime

committing more severe crimes and then serving lengthy prison sentences.

      131. The Program aims to identify a predetermined number of Targeted

Persons. As a result, the Program identifies Targeted Persons not based on fixed

criteria, but rather based on a comparative analysis with other potential Targeted

Persons. If Pasco County has fewer serious offenders, the Prolific Offender list will

include more people with relatively minor criminal histories.

      132. A potential Targeted Person is never advised that the PCSO is

considering them for classification as a Targeted Person.

      133. A potential Targeted Person is not afforded any opportunity to be heard

or to otherwise contest their classification as a Targeted Person.

      134. Once a Targeted Person is classified as such, there is no mechanism by

which they can request their removal from the PCSO’s list of Targeted Persons or

otherwise contest the consequences of their classification as a Targeted Person.

      135. The PCSO acknowledges that its process to identify Targeted Persons

has shortcomings. For example, the PCSO recognizes that “[c]rime is a societal

issue” that policing alone cannot solve. The PCSO also admits that an individual’s




                                         23
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 24 of 55 PageID 24




identification as a Targeted Person “does not guarantee that the individual will

reoffend” because “past and present behavior . . . may not predict future behavior.”




      136. Once an individual is classified as a Targeted Person, PCSO deputies

are required to “[c]onduct a face-to-face prolific offender check at least once

quarterly with each active prolific offender.”

      137. The PCSO refers to these regular checks on Targeted Persons as

“Prolific Offender Checks.”

      138. The written policy is to conduct a Prolific Offender Check on each

Targeted Person at least once per quarter, and, in fact, it is widespread custom for

PCSO deputies to subject Targeted Persons to Prolific Offender Checks more

frequently than once per quarter—sometimes as much as multiple times per week.

      139. Plaintiff Dalanea Taylor received Prolific Offender Checks as often as

every other day for over three years. Plaintiff Tammy Heilman received Prolific

Offender Checks as often as multiple times a week—or even multiple times per

day—for five years. Plaintiff Dolly Deegan received Prolific Offender Checks,

sometimes for multiple days in a row, for over three years. And Plaintiff Robert

Jones received Prolific Offender Checks as often as multiple times per day for over

one year.




                                         24
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 25 of 55 PageID 25




      140. It is the official policy and widespread custom of PCSO deputies to

aggressively pursue Prolific Offender Checks, including by making visits to

locations where a Targeted Person is not likely to be present, such as residences and

places of business of family and friends.

      141. Prolific Offender Checks are supposedly “based on the theory of

focused deterrence . . . [a] theory suggest[ing] that crime can be prevented if potential

offenders believe the costs of committing a crime outweigh the benefits.”

      142. Part of the PCSO’s “focused deterrence” strategy, as it relates to

Prolific Offender Checks, involves reminding Targeted Persons during checks “that

because of their criminal activity, they have been identified for an enhanced focus

by the Pasco Sheriff’s Office.” To that end, during checks, deputies are instructed to

advise Targeted Persons that “they have only two options.” The first option is to

“stop committing crimes.” And “the second option is to bear the consequences of

their criminal ways through relentless pursuit, arrest, and prosecution.”

      143. The PCSO has a zero-tolerance arrest policy for crimes committed by

Targeted Persons. Accordingly, it is the official policy and widespread custom of the

PCSO that deputies do not have discretion to elect to not pursue charges against a

Targeted Person for any suspected transgressions. Additionally, in the instance of a

Targeted Person who is a minor, it is the official policy and widespread custom of




                                            25
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 26 of 55 PageID 26




the PCSO to seek to have the minor charged as an adult and, if convicted, to be

sentenced to a term of incarceration in a correctional facility for adults.

      144. The PCSO’s zero-tolerance arrest policy also extends to offenses

committed by family members of Targeted Persons. For instance, both Tammy and

Robert were arrested pursuant to the PCSO’s zero-tolerance arrest policy.

      145. The PCSO’s zero-tolerance policy, in the PCSO’s view, effectively

achieves crime prevention because “[t]he longer they are incarcerated, the less

opportunity they have to commit crime, thus having a preventative effect.”

      146. In addition to “focused deterrence,” PCSO deputies are also encouraged

to use Prolific Offender Checks to interrogate Targeted Persons about the so-called

“criminal environment.” In particular, PCSO deputies involved in Prolific Offender

Checks are told to extract information about “who is committing crimes, where,

when, and how.”

      147. It is an official policy and widespread custom for PCSO deputies to not

obtain warrants before embarking on Prolific Offender Checks.

      148. It is an official policy and widespread custom for PCSO deputies to not

possess any specific or articulable suspicion of wrongdoing before embarking on a

Prolific Offender Check.

      149.    With the exception of the March 2016 visit to Robert’s home, none of

the Plaintiffs were ever presented with a warrant during a Prolific Offender Check


                                          26
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 27 of 55 PageID 27




at their home. On information and belief, PCSO deputies conducted Prolific

Offender Checks at each of the Plaintiffs’ homes without specific or articulable

suspicion of wrongdoing.

      150. Although PCSO deputies need not have any specific or articulable

suspicion of wrongdoing when they conduct Prolific Offender Checks, the purpose

of such checks is to search for evidence of any crimes committed by Targeted

Persons or their families.

      151. It is an official policy and widespread custom for PCSO deputies to

routinely enter onto private property, including the curtilage and main dwelling

space of residential private property, during Prolific Offender Checks.

      152. For each of the Prolific Offender Checks performed at the Plaintiffs’

homes, PCSO deputies entered into the curtilage—and sometimes into the main

dwelling area—of each Plaintiff’s residence to question them.

      153. It is the official policy and widespread custom for PCSO deputies to

look into the windows of residences, to look over fences into the backyards of

residences, and to otherwise seek to view the private spaces of Targeted Persons’

residences during Prolific Offender Checks.

      154. During Prolific Offender Checks to her home, Tammy witnessed PCSO

deputies walking around the side of her house and attempting to look into the

backyard, and on one occasion Tammy witnessed PCSO deputies shining a flashlight


                                        27
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 28 of 55 PageID 28




into the windows of the home. During a Prolific Offender Check to Robert’s home,

PCSO deputies arrested him for “delinquency of a minor” and “resisting an officer”

because they saw an employee of his business smoking a cigarette inside the house.

      155. It is an official policy and widespread custom for PCSO deputies to

seek to enter the homes and businesses of Prolific Offenders or their friends and

family during Prolific Offender Checks.

      156. During Prolific Offender Checks to Dalanea’s residences, PCSO

deputies frequently asked her landlords and roommates for permission to come

inside to locate Dalanea. During Prolific Offender Checks to Tammy’s, Dolly’s, and

Robert’s homes, PCSO deputies demanded entry into their respective homes to

gather evidence about each of their sons.

      157. It is an official policy and widespread custom for PCSO deputies to

threaten code enforcement or other citations in the event that residents deny them

access to the inside of a residence during Prolific Offender Checks.

      158. It is an official policy and widespread custom that PCSO deputies

engaged in a Prolific Offender Check do not cease an interaction when a property

owner indicates, explicitly or implicitly, that they would like the current interaction

to cease.




                                          28
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 29 of 55 PageID 29




      159. It is an official policy and widespread custom that PCSO deputies

engaged in a Prolific Offender Check do not cease future interaction when a property

owner indicates, explicitly or implicitly, that they would like all future visits to cease.

      160. Each of the Plaintiffs asked PCSO deputies to stop conducting Prolific

Offender Checks at their home, but the PCSO deputies refused. Instead, the deputies

indicated that they could not stop the visits because the visits were required under

the Program.

       161. It is an official policy and widespread custom that PCSO deputies

engaged in a Prolific Offender Check will demand that a Targeted Person physically

present himself or herself to deputies. When deputies are knowingly at the residence

of a Targeted Person’s family or friends, deputies will sometimes falsely accuse the

resident of wrongly harboring the Targeted Person and demand entry to determine

whether he or she is there.

       162. PCSO deputies usually demanded to speak to Dalanea during visits to

her residence. During visits to Tammy’s, Dolly’s, and Robert’s homes, PCSO

deputies demanded to speak with their respective sons. PCSO also falsely accused

Dolly several times of lying to protect her son.

       163. It is an official policy and widespread custom that PCSO deputies

engaged in a Prolific Offender Check will advise residents and any other individuals

present on the property that they will suffer legal consequences for noncompliance


                                            29
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 30 of 55 PageID 30




with PCSO’s demands to enter the residence, supply information about someone’s

location, or explain how various residents are connected socially.

      164. It is an official policy and widespread custom that PCSO deputies

engaged in a Prolific Offender Check will advise residents that they will suffer legal

consequences for noncompliance with PCSO demands in order to intimidate or

coerce compliance from property owners, Targeted Persons, and their friends and

family.

      165. PCSO deputies arrested Tammy and Robert multiple times, and PCSO

deputies also subjected Tammy and Dolly to pretextual code enforcement charges,

in order to retaliate for perceived non-compliance with demands made during

Prolific Offender Checks.

      166. Based on the PCSO’s official policies and widespread custom, PCSO

deputies are ordered and expected to harass or intimidate Prolific Offenders and their

friends, family, and roommates by visiting their homes and looking for reasons to

write tickets, citations, or make arrests.




      167. It is an official policy and widespread custom that PCSO deputies

engaged in Prolific Offender Checks are encouraged to look for potential civil code

violations during Prolific Offender Checks.




                                             30
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 31 of 55 PageID 31




      168. It is an official policy and widespread custom that PCSO deputies

engaged in Prolific Offender Checks routinely issue citations for picayune

violations, like tall grass or missing house numbers on a mailbox.

      169. The Program identifies the role of code enforcement as a means to

address the factors that purportedly lead to greater criminality, like the existence or

appearance of abandoned buildings, or to address issues on a property that is

routinely the site of criminal behavior.

      170. In addition, it is the official policy and widespread custom of the PCSO

to wield code enforcement as a cudgel to coerce compliance with demands made

during Prolific Offender Checks. PCSO deputies engaged in Prolific Offender

Checks therefore threaten code enforcement violations against residents who invoke

basic constitutional rights—such as asking deputies to leave their property, refusing

to consent to a warrantless search, declining to answer questions, or attempting to

end the engagement.

      171. It is the official policy and widespread custom of the PCSO to initiate

petty code enforcement actions—by issuing citations for small violations like

missing house numbers, tall grass, or accumulated trash—against property owners

or residents who were uncooperative during at-home checks.




                                           31
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 32 of 55 PageID 32




      172. In addition, it is the official policy and widespread custom of the PCSO

to use threats of petty code enforcement actions as a bargaining chip when property

owners or residents are uncooperative during at-home checks.

      173. When PCSO deputies thought Dalanea’s landlord was not telling them

everything she knew about Dalanea’s whereabouts, they threatened her with

citations for having trash in her yard.

      174. Because they were perceived as “noncooperative” during Prolific

Offender Checks, Tammy received citations for missing mailbox numbers, having a

cinderblock in her front yard, and having chickens in her backyard; Dolly received

citations for missing house numbers, overly long grass, and having construction

materials in her yard while putting up a fence; and Robert received citations for

missing mailbox numbers, overly long grass, and having a trailer on his property.

      175. PCSO deputies did not cite other properties in Plaintiffs’

neighborhoods, although those properties could have been cited for the same

violations.

      176. For instance, PCSO deputies did not cite other homes with missing

mailbox numbers, over-length grass, or trailers on their properties.

      177. PCSO deputies subjected Plaintiffs to these code violation citations

because Plaintiffs’ family members were identified by the Program as Targeted

Persons.


                                          32
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 33 of 55 PageID 33




      178. At least one former PCSO deputy has admitted as much, publicly

acknowledging that PCSO deputies would “literally go out there and take a tape

measure and measure the grass if somebody didn’t want to cooperate with us.”

      179. In addition to using code enforcement to coerce compliance during at-

home checks, it is also the official policy and widespread custom of the PCSO to use

code enforcement simply as a mechanism to harass, intimidate, and bully Targeted

Persons and their family and friends.

      180. For example, it is the official policy and widespread custom of the

PCSO to initiate a Prolific Offender Check, without any suspicion of a code

violation, with the intention of identifying and pursuing code violations upon arrival.

      181. Additionally, it is the official policy and widespread custom of the

PCSO to identify and pursue code violations to punish property owners and co-

residents—who are not themselves Targeted Persons—for the supposed misdeeds of

others.

      182. Tammy, Dolly, and Robert—none of whom were themselves Targeted

Persons—were each punished with code citations because their respective sons were

Targeted Persons.

      183. On information and belief, because pretextual code enforcement is an

official policy and widespread custom of the Program, PCSO deputies who express

disagreement with or discomfort about the pretextual use of code enforcement, or


                                          33
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 34 of 55 PageID 34




who decline to pursue such code enforcement actions altogether, are subject to

disciplinary action for insubordination.

      184. On information and belief, the use of code enforcement is part of the

PCSO’s overriding goal to “make [people’s] lives miserable until they move.”

      185. On information and belief, many Targeted Persons and their families

leave Pasco County to escape the continuous, unwanted, and suspicionless visits to

their homes.

                                INJURY TO PLAINTIFFS



      186. Dalanea has been directly harmed by the PCSO and the Program.

      187. Dalanea was released from prison in March 2017, and has not had been

in trouble with the law since. Nevertheless, Dalanea was listed as a Targeted Person

shortly after her release, and as a result, she has been receiving constant and

unwanted visits from police since the first week after her release.

      188. Dalanea was subjected to Prolific Offender Checks roughly every week

since, resulting in suspicionless visits that occurred at all hours of the day and night.

Dalanea has also been followed by PCSO vehicles while walking through her

neighborhood and asked to answer sensitive questions about her friends, neighbors,

and even her romantic partners.




                                           34
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 35 of 55 PageID 35




       189. When Dalanea asked PCSO deputies to leave her alone, they told her

that the constant Prolific Offender Checks were simply “protocol” and that they were

just following orders. Additionally, when Dalanea would ask PCSO deputies to end

these unwanted Prolific Offender Checks, they would threaten to initiate code

enforcement cases against her or her landlord for her obstinacy.

       190. On numerous occasions, Dalanea’s encounters with police have forced

her to miss or be late for work or child-care arrangements. This tardiness has cost

Dalanea money. Thus, because of the Program and Dalanea’s classification as a

Targeted Person, Dalanea was harassed and has lost earnings and incurred additional

expenses.

       191. In addition, Dalanea’s years of constant unwanted interactions with

PCSO deputies have left her traumatized. Thus, because of the persistent campaign

of harassment carried out as part of the Program and Dalanea’s classification as a

Targeted Person, Dalanea has suffered irreparable emotional harm and distress.

       192. Dalanea has also suffered reputational damage because of the PCSO’s

interactions with her friends in connection with the Program, as PCSO’s statements

to her friends have created the impression that she is a target of law enforcement

activity.

       193. Dalanea has not been visited by PCSO for a Prolific Offender Check

since the publication of a Tampa Bay Times article describing the Program in


                                        35
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 36 of 55 PageID 36




September 2020. However, Dalanea continues to reside in Pasco County, the PCSO

has stated that it is not abandoning the program, and the Prolific Offender Checks

could resume at any time.

       194. On information and belief, if PCSO is not enjoined from enforcing its

Program, PCSO will resume its harassment of Dalanea.



       195. Tammy has been directly harmed by the PCSO and the Program.

       196. Tammy had not had any brushes with the law for many years until her

son landed on the PCSO’s Prolific Offender list. This led to Tammy having

interactions with the PCSO that would not have occurred but for her son’s inclusion

on the list.

       197. For example, as a result of Tammy’s son’s identification by the

Program and classification as a Targeted Person, Tammy was harassed and fined

$2,500 for having chickens in her backyard. But for her son’s classification, Tammy

would not have been harassed and subjected to enhanced code enforcement; she

would have been treated like others in the community and not fined at all.

       198. As a result of Tammy’s son’s identification by the Program and

classification as a Targeted Person, Tammy was cited for missing mailbox numbers

and having a cinderblock in her front yard. But for her son’s classification, Tammy




                                        36
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 37 of 55 PageID 37




would not have been subject to enhanced code enforcement; she would have been

treated like others in the community and not fined at all.

      199. As a result of Tammy’s son’s identification by the Program and

classification as a Targeted Person, Tammy has been arrested twice—each time for

her perceived lack of cooperation with PCSO deputies engaged in suspicionless,

warrantless searches on her property.

      200. As a result of these arrests, Tammy has incurred substantial legal fees.

Thus, but for her son’s classification, Tammy would not have been arrested and

forced to pay legal fees.

      201. As a result of Tammy’s son’s identification by the Program and

classification as a Targeted Person, Tammy is now a felon whose employment

opportunities have been severely diminished. Thus, but for her son’s classification,

Tammy would have better employment options.

      202. As a convicted felon, Tammy is also unable to participate in certain

activities with her children. For instance, Tammy is unable to serve as a troop leader

for her young daughter’s scouting group.

      203. Additionally, as a result of the persistent campaign of harassment

carried out as part of the Program and her son’s classification as a Targeted Person,

Tammy and her family have suffered irreparable emotional harm and distress.




                                         37
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 38 of 55 PageID 38




      204. Tammy’s older son is currently incarcerated awaiting trial, but, on

information and belief, PCSO will resume Prolific Offender Checks at Tammy’s

home as soon as her oldest son is released.

      205. In addition, Tammy’s younger son has also had run-ins with the PCSO

and is at risk to be placed on Pasco’s list, in which case PCSO would once again

resume making Prolific Offender Checks at Tammy’s home.



      206. Dolly has been directly harmed by the PCSO and the Program.

      207. Dolly’s son, who is now deceased, was listed as a Targeted Person as a

result of having committed a series of non-violent property crimes to support his

drug addiction.

      208. PCSO deputies conducted numerous Prolific Offender Checks at

Dolly’s residence as a result of her son’s identification as a Targeted Person.

      209. Dolly has never been arrested. But because of her son’s classification

as a Targeted Person, Dolly had numerous interactions with the PCSO that would

not have occurred but for her son’s inclusion on the list.

      210. Many of those instances arose when PCSO deputies would show up on

Dolly’s property looking for her son and, when he was not there, would demand to

know where he was. If PCSO deputies perceived that Dolly was not cooperating




                                          38
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 39 of 55 PageID 39




with their requests, PCSO deputies would target Dolly for whatever violations they

could find.

      211. Specifically, Dolly was harassed and fined $3,000 for petty code

violations like tall grass. But for her son’s classification, Dolly would not have been

harassed and subjected to enhanced code enforcement; she would have been treated

like others in the community and not fined at all.

      212. Additionally, Dolly lost substantial personal property when PCSO

deputies, acting in accordance with their duties under the Program, raided a house

that she owned where her son lived and left the door open when they left. Dolly also

had to bear the costs of retrieving the family dog from the police impound. But for

her son’s classification, Dolly’s house would not have been raided and she would

not have had to incur the expenses associated with retrieving her dog and replacing

stolen items.

      213. Additionally, as a result of the persistent campaign of harassment

carried out as part of the Program and her son’s classification as a Targeted Person,

Dolly has suffered irreparable emotional harm and distress.



      214. Robert has been directly harmed by the PCSO and the Program.

      215. PCSO deputies conducted numerous Prolific Offender Checks at

Robert’s residence as a result of his son’s identification as a Targeted Person.



                                          39
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 40 of 55 PageID 40




      216. Because of his perceived lack of cooperation with the Program, Robert

was arrested on four separate occasions between October 2015 and April 2016. But

for PCSO’s classification of Robert’s son as a Prolific Offender, these arrests would

not have occurred.

      217. When he moved to Pasco County, Robert had dreams of attending law

school. Because of PCSO’s retaliatory actions, undertaken in response to his

perceived lack of compliance with the Program, Robert now has an extensive arrest

record and has been forced to abandon his dream of attending law school.

      218. PCSO deputies also seized significant personal property from Robert

and his children, including several laptop computers, tablets, and cellphones. PCSO

held this personal property until June 2017, when it was forced to release the

property by a court order. But for PCSO’s classification of Robert’s son as a

Targeted Person, this property would not have been seized and would not have been

held for such a lengthy time.

      219. Robert had to purchase new computers, tablets, and cellphones to

replace the property while it was being held. Robert was thus forced to spend money

to replace property seized and held by PCSO as a result of the Program.

      220. PCSO still has not returned some of the property that it seized from

Robert’s home. For instance, PCSO still has not returned Robert’s daughter’s




                                         40
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 41 of 55 PageID 41




iPhone, as well as a brand-new Samsung phone that was seized by the PCSO from

Robert’s home.

      221. Because of his harassment by PCSO, Robert and his family moved out

of Pasco County in 2016. But for PCSO’s classification of Robert’s son as a Targeted

Person, Robert and his family would not have been forced to move.

      222. Robert has subsequently returned to Pasco County, and Robert could

once again be targeted by the Program again at any time.

      223. As a result of the persistent campaign of harassment carried out as part

of the Program and his son’s classification as a Targeted Person, Robert has suffered

irreparable emotional harm and distress.

                                 CAUSES OF ACTION




      224. Plaintiffs hereby incorporate paragraphs 1-223 by reference.

      225. The Fourth Amendment to the U.S. Constitution, as incorporated into

the Fourteenth Amendment to the U.S. Constitution, protects individuals’ right to be

secure on their property and free from warrantless searches and seizures.

      226. Each of the Plaintiffs have been subjected to unwarranted and

suspicionless Prolific Offender Checks at their homes by the PCSO, either because

they were listed as a Targeted Person (in the case of Dalanea Taylor) or because they


                                           41
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 42 of 55 PageID 42




are related to individuals who were listed as Targeted Persons (in the cases of

Tammy Heilman, Dolly Deegan, and Robert A. Jones III).

      227. The PCSO’s official policy and widespread custom of unwarranted and

suspicionless Prolific Offender Checks establishes a systematic practice of

unconstitutional searches and seizures under the Fourth Amendment because they

are non-consensual and are not precipitated by either probable cause or exigent

circumstances.

      228. The PCSO’s official policy and widespread custom of unwarranted and

suspicionless Prolific Offender Checks establishes a systematic practice of

unconstitutional searches and seizures under the Fourth Amendment insofar as they

exceed the scope of any license—express or implied—to visit a property and ask to

speak with someone inside.

      229. The PCSO’s official policy and widespread custom of unwarranted and

suspicionless Prolific Offender Checks establishes a systematic practice of

unconstitutional searches and seizures under the Fourth Amendment insofar as they

continue beyond the point at which the property owner expresses a desire to cease

all interaction and terminate the encounter.

      230. The PCSO’s official policy and widespread custom of unwarranted and

suspicionless Prolific Offender Checks establishes a systematic practice of

unconstitutional searches and seizures under the Fourth Amendment insofar as


                                         42
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 43 of 55 PageID 43




officers extend the visits beyond the pathway leading to the home and intrude upon

the curtilage—including walking onto the sides of yards, peering into backyards, and

looking through the windows of the residences.

      231. The PCSO’s official policy and widespread custom of unwarranted and

suspicionless Prolific Offender Checks establishes a systematic practice of

unconstitutional searches and seizures under the Fourth Amendment insofar as they

occur at all times of the day or night, including at times when no reasonable visitor

would approach a home.

      232. The PCSO’s official policy and widespread custom of unwarranted and

suspicionless Prolific Offender Checks establishes a systematic practice of

unconstitutional searches and seizures under the Fourth Amendment because

property owners and residents do not feel free to decline to engage with PCSO

deputies, refuse their demands, or otherwise terminate the encounter.

      233. The PCSO’s official policy and widespread custom of using or

threatening to use code enforcement to secure consent to make a warrantless entry

into private residential property establishes a systematic practice of unconstitutional

searches and seizures under the Fourth Amendment because property owners and

residents are coerced into providing such consent and generally do not feel free to

decline to engage with PCSO deputies, refuse their demands, or otherwise terminate

the encounter.


                                          43
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 44 of 55 PageID 44




      234. A reasonable person would expect to be free from the types of

intrusions onto the home and its curtilage perpetrated by the PCSO as part of its

implementation of the Program and its Prolific Offender Checks.

      235. As a direct result of the PCSO’s official policy and widespread custom

of unwarranted and suspicionless Prolific Offender Checks, Plaintiffs have suffered

an immediate and direct injury for which they are entitled to compensation.

      236. The PCSO will continue to engage in these violations of the Fourth

Amendment if it is not enjoined from continuing to enforce the Program in the future.




      237. Plaintiffs hereby incorporate paragraphs 1-223 by reference.

      238. The First Amendment to the U.S. Constitution, as incorporated into the

Fourteenth Amendment to the U.S. Constitution, protects the right of individuals to

freely associate.

      239. The PCSO’s formal policy of systematically targeting friends and

family of Targeted Persons for increased enforcement directly imposes a penalty for

an individual’s association with a Targeted Person.

      240. The PCSO has burdened the associational freedom of individuals who

have family members on the list of Targeted Persons, including Plaintiffs Tammy




                                         44
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 45 of 55 PageID 45




Heilman, Dolly Deegan, and Robert A. Jones III, by subjecting those individuals to

repeated harassment simply because they are associated with a Targeted Person.

      241. The PCSO has burdened the associational freedom of Targeted Persons,

including Plaintiff Dalanea Taylor, by subjecting friends and family members of

Targeted Persons to repeated harassment simply because they are associated with a

listed individual.

      242. The PCSO subjects close friends and family members of Targeted

Persons to increased code enforcement in order to secure their compliance with the

PCSO’s demands for information and access to Targeted Persons.

      243. The PCSO subjects close friends and family members of Targeted

Persons to pretextual arrests in order to secure their compliance with the PCSO’s

demands for information and access to Targeted Persons.

      244. The only reason the PCSO targets these friends and family members

for code enforcement or arrest is because those individuals are associated with an

individual who has been identified as a Targeted Person.

      245. The PCSO’s Program has none of the procedural protections associated

with other legal tools, like the law of conspiracy, under which one individual may

be held responsible for offenses committed by another.




                                        45
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 46 of 55 PageID 46




      246. Instead, the PCSO’s Program imposes guilt by association upon

individuals who are merely associated with other individuals who the PCSO predicts

may commit crimes in the future.

      247. As a direct result of the PCSO’s official policy and widespread custom

of systematically targeting friends and family of Targeted Persons, Plaintiffs have

suffered an immediate and direct injury for which they are entitled to compensation.

      248. The PCSO will continue to engage in these violations of the First

Amendment if it is not enjoined from continuing to enforce the Program in the future.




      249. Plaintiffs hereby incorporate paragraphs 1-223 by reference.

      250. The Due Process Clause of the Fourteenth Amendment protects against

government action that impairs constitutional rights without adequate procedural

safeguards.

      251. The PCSO’s creation of the list of Targeted Persons, without allowing

potential Targeted Person any notice or opportunity to be heard, violates Procedural

Due Process.

      252. Plaintiff Dalanea Taylor was placed on the City’s list of Targeted

Persons, but was not provided notice of that fact and was never provided with any




                                         46
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 47 of 55 PageID 47




opportunity to challenge her inclusion on the list—either before or after she was

listed.

          253. The PCSO’s creation of the list of Targeted Persons, without affording

the parents of potential Targeted Persons any notice or opportunity to be heard,

violates Procedural Due Process.

          254. Plaintiffs Tammy Heilman and Robert A. Jones III were parents of

minor children who were placed on the City’s list of Targeted Persons, but they were

not provided notice of that fact and were never provided with any opportunity to

challenge their child’s inclusion on the list—either before or after the child was

listed.

          255. The PCSO’s lists affect the liberty interests of listed individuals and

their family members. Among other things, those individuals are subjected to a

policy and custom of harassment in violation of their Fourth Amendment rights, and

they are also subjected to a distinct legal regime that alters and limits the

enforcement discretion of deputies and prosecutors.

          256. Once a person is placed on a list of Targeted Persons, there is no

procedure provided to the individual, or his or her parents or guardians, to challenge

that listing or to seek removal from the list. The PCSO does not notify people that

they are on the list, and the PCSO does not provide any kind of hearing or any other

opportunity to be heard concerning an individual’s placement on the list.


                                           47
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 48 of 55 PageID 48




      257. As a direct result of the PCSO’s official policy and widespread custom

of creating its list of Targeted Persons without providing Plaintiffs or their parents

notice or opportunity to be heard, Plaintiffs have suffered an immediate and direct

injury for which they are entitled to compensation.

      258. The PCSO will continue to engage in these violations of the Fourteenth

Amendment if it is not enjoined from continuing to enforce the Program in the future.




      259. Plaintiffs hereby incorporate paragraphs 1-223 by reference.

      260. The Due Process Clause of the Fourteenth Amendment protects the

right to be free from punishment for the crimes or wrongdoings of another.

      261. The Due Process Clause of the Fourteenth Amendment protects the

right to be free from arbitrary, irrational, and pretextual enforcement of the law.

      262. The PCSO’s formal policy of systematically targeting Targeted Persons

for increased enforcement violates Substantive Due Process because it amounts to

punishment for future crimes that have not yet occurred.

      263. The PCSO’s formal policy of systematically targeting friends and

family of Targeted Persons for increased enforcement violates Substantive Due

Process because it amounts to punishment for the wrongdoing of another.




                                          48
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 49 of 55 PageID 49




      264. The PCSO’s formal policy of using code enforcement as a pretextual

mechanism to coerce, intimidate and harass property owners violates Plaintiffs’ right

to substantive due process because it is arbitrary, irrational, and pretextual.

      265. The Program is broad-ranging and applies to at least hundreds of people

within Pasco County.

      266. The Program affects rights protected by the federal Constitution,

including the right not to be arrested or otherwise punished for future crimes that

have not yet occurred and the right not to be arrested or otherwise punished for

crimes that were committed (or might be committed in the future) by another person.

      267. The Program shocks the conscience insofar as it subjects individuals to

relentless harassment as punishment for future crimes that have not yet occurred,

including future crimes that may be committed by friends or family members.

      268. As a direct result of the PCSO’s official policy and widespread custom

of punishing Targeted Persons for predicted future crimes, Plaintiffs have suffered

an immediate and direct injury for which they are entitled to compensation.

      269. As a direct result of the PCSO’s official policy and widespread custom

of systematically targeting friends and family of Targeted Persons for increased

enforcement, Plaintiffs have suffered an immediate and direct injury for which they

are entitled to compensation.




                                          49
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 50 of 55 PageID 50




      270. As a direct result of the PCSO’s official policy and widespread custom

of systematically deploying code enforcement as a pretextual means to coerce,

intimidate and harass, Plaintiffs have suffered an immediate and direct injury for

which they are entitled to compensation.

      271. The PCSO will continue to engage in these violations of the Fourteenth

Amendment if it is not enjoined from continuing to enforce the Program in the future.




      272. Plaintiffs hereby incorporate paragraphs 1-223 by reference.

      273. The Equal Protection Clause of the Fourteenth Amendment protects the

right to be free from arbitrary, irrational, and pretextual enforcement of the law.

      274. The official policy and widespread custom of the PCSO is to pursue

code enforcement cases for family members and associates of Targeted Persons

differently from the way in which it pursues code violations for the rest of Pasco

County’s residents.

      275. The PCSO’s official policy and widespread custom of using code

enforcement to specifically target family members and associates of Targeted

Persons violates Plaintiffs’ right to equal protection because it is arbitrary, irrational,

and pretextual.




                                            50
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 51 of 55 PageID 51




      276. As a direct result of the PCSO’s official policy and widespread custom

of systematically using code enforcement as a mechanism to intimidate and harass

property owners and residents, Plaintiffs have suffered an immediate and direct

injury for which they are entitled to compensation.

      277. The PCSO will continue to engage in these violations of the Fourteenth

Amendment if it is not enjoined from continuing to enforce the Program in the future.

                                PRAYER FOR RELIEF

      Plaintiffs respectfully request the following relief:

      A.     A declaratory judgment in favor of Plaintiffs and against Defendant

providing that the Program is unconstitutional insofar as the Program sanctions

warrantless and suspicionless searches and seizures in violation of the Fourth

Amendment.

      B.     A declaratory judgment in favor of Plaintiffs and against Defendant

providing that the Program is unconstitutional insofar as it punishes the friends and

family of Targeted Persons in violation of the Freedom of Association Clause of the

First Amendment.

      C.     A declaratory judgment in favor of Plaintiffs and against Defendant

providing that the Program is unconstitutional insofar as the PCSO creates its list of

Targeted Persons without notice and opportunity to be heard in violation of the Due

Process Clause of the Fourteenth Amendment.


                                          51
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 52 of 55 PageID 52




      D.     A declaratory judgment in favor of Plaintiffs and against Defendant

providing that the Program is unconstitutional insofar as it punishes Targeted

Persons and their friends and family, including through frequent visits by law

enforcement and pretextual code enforcement, in violation of the right to Substantive

Due Process guaranteed under the Fourteenth Amendment.

      E.     A declaratory judgment in favor of Plaintiffs and against Defendant

providing that the Program is unconstitutional insofar as it sanctions the pretextual

use of code enforcement in violation of the right to Equal Protection guaranteed

under the Fourteenth Amendment.

      F.     A permanent injunction prohibiting Defendant from enforcing the

Program in a manner inconsistent with his Court’s declaratory ruling as sought in

this Complaint and articulated in Section VII, Paragraphs A – E above. Specifically,

Plaintiffs request that this Court permanently enjoin Defendant from:

        i.   Implementing or enforcing any aspect of the Program insofar as it

             authorizes or requires PCSO deputies to initiate or engage in searches

             and seizures that violate the Fourth Amendment, including, but not

             limited to:

              a. nonconsensual searches that are not precipitated by either probable

                  cause or exigent circumstances;




                                         52
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 53 of 55 PageID 53




              b. suspicionless, warrantless searches or seizures that exceed the

                 scope of any license—express or implied—to visit a property;

              c. suspicionless, warrantless searches or seizures that continue

                 beyond the point at which a property owner expresses a desire to

                 cease all interaction and end the encounter;

              d. suspicionless, warrantless searches or seizures which cause a

                 resident to feel like he or she is not free to decline to engage with

                 PCSO deputies, refuse their demands, or otherwise terminate the

                 encounter;

              e. investigations or prosecutions that otherwise would not be initiated

                 or engaged but for a property owner’s or resident’s actual or

                 perceived lack of cooperation with PCSO’s suspicionless,

                 warrantless searches and seizures;

       ii.   Implementing or enforcing any aspect of the Program insofar as it

             authorizes or requires PCSO deputies to target friends and family of

             Targeted Persons for increased law enforcement activity—including

             increased code enforcement, arrests, and visits by law enforcement—

             because of their association with a Targeted Person;

      iii.   Implementing or enforcing any aspect of the Program insofar as it

             authorizes or requires PCSO deputies to create or maintain its list of


                                        53
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 54 of 55 PageID 54




             Targeted Persons without providing a potential Targeted Person or his

             or her parents/legal guardians with notice and an opportunity to be

             heard;

       iv.   Implementing or enforcing any aspect of the Program insofar as it

             authorizes or requires PCSO to use code enforcement or other law

             enforcement activity as a pretext to coerce, intimidate and harass

             property owners or otherwise punish property owners for crimes they

             did not commit; and

       v.    Implementing or enforcing any aspect of the Program insofar as it

             authorizes or requires PCSO to pursue code enforcement actions

             differently for family members and associates of Targeted Persons as

             compared to the rest of Pasco County residents.

      G.     An award of compensatory damages for each of the claims for relief in

an amount to be proved at trial;

      H.     An award of one dollar in nominal damages for each separate Plaintiff;

      I.     An award of Plaintiffs’ costs and expenses, together with reasonable

attorneys’ fees, pursuant to 42 U.S.C. § 1988; and

      J.     Further legal or equitable relief as this Court may deem just and proper.




                                         54
Case 8:21-cv-00555-SDM-CPT Document 1 Filed 03/10/21 Page 55 of 55 PageID 55




Dated: March 10, 2021.       Respectfully submitted,

                             /s/ Ari S. Bargil
                             Ari S. Bargil (FL Bar No. 71454)
                             INSTITUTE FOR JUSTICE
                             2 S. Biscayne Boulevard, Suite 3180
                             Miami, FL 33131
                             Tel: (305) 721-1600
                             Fax: (305) 721-1601
                             abargil@ij.org

                             Joshua A. House (CA Bar No. 284856)*
                             Caroline Grace Brothers (DC Bar No. 1656094)*
                             INSTITUTE FOR JUSTICE
                             901 N. Glebe Road, Suite 900
                             Arlington, VA 22203
                             Tel.: (703) 682-9320
                             Fax: (703) 682-9321
                             jhouse@ij.org
                             cgbrothers@ij.org

                             Robert E. Johnson (OH Bar No. 0098498)*
                             INSTITUTE FOR JUSTICE
                             16781 Chagrin Boulevard, Suite 256
                             Shaker Heights, OH 44120
                             Tel.: (703) 682-9320
                             Fax: (703) 682-9321
                             rjohnson@ij.org

                             * Motion for Special Admission to Be Filed

                             Counsel for Plaintiffs




                                     55
